Citation Nr: 0422659	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  02-21 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to May 
1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision rendered by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA)


REMAND

In November 2002, the veteran submitted a request for a 
videoconference hearing before a Member of the Board.  The 
record reflects that the veteran failed to report for a 
videoconference hearing scheduled for May 2004.  

By letter dated in June 2004, the veteran's representative 
noted that the veteran had moved to a new address.  As a 
result, the veteran did not timely receive the letter 
notifying him of the date of the scheduled hearing.  It was 
requested that another videoconference hearing before a 
Member of the Board be scheduled.  Thereafter, in July 2004, 
the Board granted the veteran's motion for a new hearing.  

As videoconference hearings are scheduled by the RO, this 
case is REMANDED for the following:

The RO should schedule the veteran for a 
videoconference hearing before a Member 
of the Board in accordance with 
applicable procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




